Mr. JUSTICE STOUDER, specially concurring: I concur with the reasoning and result reached by my colleagues. As the issues have been presented on this appeal, I believe People v. Ward (1975), 61 Ill.2d 559, 338 N.E.2d 171, does support the propriety of the doctor’s testimony. However, I feel constrained to note that no issue was presented as to the propriety of the medical opinion based on a report which would have been incompetent evidence had the same been proffered directly. For instance, in the instant case a foundation for admitting the laboratory report was established, but the report itself was never proffered as evidence. If the laboratory report could not have been admitted as evidence, then it well might be the opinion testimony based on it would have been improper. Since the defendant’s objection was based solely on the fact the laboratory report was not admitted as evidence rather than on any claim the report would have been inadmissible, I agree with my colleagues, but with the caveat that the competency of such reports might be material.